     Case 4:18-cv-02283 Document 76 Filed in TXSD on 11/16/18 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS


Rita Joshua, et al.

v.                                           Case Number: 4:18−cv−02283

Jasmine Foreman, et al.




                               NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
David Hittner
PLACE:        Courtroom 8A
              United States District Court
              515 Rusk Avenue
              Houston, Texas 77002
DATE: 11/19/2018

TIME: 01:00 PM
TYPE OF PROCEEDING: Motion Hearing


Date: November 16, 2018
                                                        David J. Bradley, Clerk
